DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 05/01/2020.  
Claims 1-15 are pending.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 10/19/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 05/01/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo (R2-1817108, indicated in IDS filed on 10/19/2020) in view of Rao et al., (US 20200163005 A1, herein after Rao).
Claims 1 and 10,
	Vivo discloses a method of sidelink unicast service management in an access stratum layer for a first user equipment (UE), (Section 2.1 AS layer, UE1 and UE2) the method comprising: receiving, by the first UE through a PC5 interface, a sidelink unicast configuration associated with a second UE, from the second UE (UE2 receives Unicast link setup request from UE1. PC5 signaling procedure for unicast  Section 2.1 and Fig. 1. ); transmitting, by the first UE through a Radio Resource Control (RRC) signaling of the PC5 interface, a sidelink unicast link problem report, to the second UE in responsive to that the first UE is unable to comply with all or part of the sidelink unicast configuration (Section 2.1 Fig. 1 UE2 reject Unicast link setup step 2. Link setup preparation phase, i.e RRC configuration based on the negotiation in the former phase…to guarantee the required QoS between peer UEs. Unicast link setup response or reject UE2 can respond with…rejection of the unicast link establishment . E.g., if the UE2 capability is not matched for this unicast transmission, or if the
UE2 would not like to set up the link due to congestions, if can directly reject the unicast link setup request.).
Vivo does not disclose explicitly performing, by the first UE, a sidelink unicast fallback procedure with the second UE by continuously using a sidelink unicast configuration setting of the first UE with corresponding configurations in a sidelink unicast pre-configuration used prior to the received sidelink unicast configuration.  
Rao discloses performing, by the first UE, a sidelink unicast fallback procedure with the second UE by continuously using a sidelink unicast configuration setting of the first UE with corresponding configurations in a sidelink unicast pre-configuration used prior to the received sidelink unicast configuration (Fig. 7 ¶ [0111] the Rx-UE 608 may send link measurement report 704 to Tx-UE 606. As can be seen, the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608. Although not shown, the bearer switch decision can also be based on measurement reports made by the Tx-UE 606. Subsequently, the Tx-UE 606 may send a switch bearer-design command 708 to Rx-UE 608, and both Tx-UE 606 and Rx-UE 608 update the SL-RB 710 and 712 respectively. Then the Tx-UE 606 sends SL data and SCI on SL-RB i with an updated bearer design 714 to Rx-UE 608. each SL-RB and transmission/cast type (unicast transmission, groupcast transmission). When the PDCP supports groupcast transmission, the PCDP entity can be common for all UEs pre-configured for SL-RB usage ¶ [0117]. each Tx UE 606 and Rx UE 608 may be pre-configured with different sets of SL-RBs (unicast, groupcast, broadcast) and SL-RB designs (BL and BB), each corresponding to a certain QoS profile, ¶ [0125-0127, 0105]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo by using the features, as taught by Rao in order to efficiently handling QoS sidelink communications, ¶ [0003].
Claim 10 encompass limitations that are similar to limitations of claim 1. Vivo discloses UE in Fig. 1.  It is inherent that the UE comprises a processor and a memory.  Thus, it is rejected with the same rationale applied against claim 1 above.

Claim 2,
	Vivo does not disclose wherein the sidelink unicast pre-configuration is pre-stored in the first UE, is received from a serving cell of the first UE, or is received from the second UE prior to the reception of the sidelink unicast configuration.
Rao discloses wherein the sidelink unicast pre-configuration is pre-stored in the first UE, is received from a serving cell of the first UE, or is received from the second UE prior to the reception of the sidelink unicast configuration (receiving a sidelink radio-bearer configuration message sent by an authorized UE, the configuration message including information to update pre-configured SL-RB parameters, ¶ [0019]. SL-RB parameters are pre-configured by receiving a sidelink radio bearer pre-configuration message sent by a gNB (i.e., RAN node), the pre-configuration message including information indicative of a default mapping between sublayers in the L2 protocol stack and the pre-configured SL-RB parameters, ¶ [0020]).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo by using the features, as taught by Rao in order to efficiently handling QoS sidelink communications, ¶ [0003].
Claims 3 and 11,
	Vivo does not disclose wherein the sidelink unicast pre-configuration includes at least one of sidelink radio bearer configurations, sidelink component carrier configurations, sidelink reference signal configurations and sidelink bandwidth part configurations.  
	Rao discloses wherein the sidelink unicast pre-configuration includes at least one of sidelink radio bearer configurations, sidelink component carrier configurations, sidelink reference signal configurations and sidelink bandwidth part configurations (receiving a sidelink radio-bearer configuration message sent by an authorized UE, the configuration message including information to update pre-configured SL-RB parameters and an operation status information indicating the status of the SL-RB. The method further includes communicating using the SL-RB based on the SL-RB configuration message ¶ [0019]. the AS-layer configuration comprises at least one of: UE-Identifier (ID), Group-ID, sidelink component carrier configuration, SL-RB configuration for data communications, and resource allocation configuration, claim 4).  

Claim 11 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.

Claims 4 and 12,	
Vivo discloses a method of sidelink unicast service management in an access stratum layer for a second user equipment (UE), (Section 2.1 AS layer, UE1 and UE2) the method comprising:  41transmitting, by the second UE through a PC5 interface, a sidelink unicast configuration to a first UE (UE2 receives Unicast link setup request from UE1. PC5 signaling procedure for unicast  Section 2.1 and Fig. 1. ); receiving, by the second UE through a first Radio Resource Control (RRC) signaling of the PC5 interface, a first sidelink unicast link problem report, from the first UE (Section 2.1 Fig. 1 UE2 reject Unicast link setup step 2. Link setup preparation phase, i.e RRC configuration based on the negotiation in the former phase…to guarantee the required QoS between peer UEs. Unicast link setup response or reject UE2 can respond with…rejection of the unicast link establishment. E.g., if the UE2 capability is not matched for this unicast transmission, or if the UE2 would not like to set up the link due to congestions, if can directly reject the unicast link setup request.).

Vivo does not disclose performing, by the second UE, a sidelink unicast fallback procedure with the first UE by continuously using a sidelink unicast configuration setting 
Rao discloses performing, by the second UE, a sidelink unicast fallback procedure with the first UE by continuously using a sidelink unicast configuration setting of the second UE with corresponding configurations in a sidelink unicast pre-configuration used prior to the transmitted sidelink unicast configuration(Fig. 7 ¶ [0111] the Rx-UE 608 may send link measurement report 704 to Tx-UE 606. As can be seen, the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608. Although not shown, the bearer switch decision can also be based on measurement reports made by the Tx-UE 606. Subsequently, the Tx-UE 606 may send a switch bearer-design command 708 to Rx-UE 608, and both Tx-UE 606 and Rx-UE 608 update the SL-RB 710 and 712 respectively. Then the Tx-UE 606 sends SL data and SCI on SL-RB i with an updated bearer design 714 to Rx-UE 608. each SL-RB and transmission/cast type (unicast transmission, groupcast transmission). When the PDCP supports groupcast transmission, the PCDP entity can be common for all UEs pre-configured for SL-RB usage ¶ [0117]. each Tx UE 606 and Rx UE 608 may be pre-configured with different sets of SL-RBs (unicast, groupcast, broadcast) and SL-RB designs (BL and BB), each corresponding to a certain QoS profile, ¶ [0125-0127, 0105, 0009-0011]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo by using the features, as taught by Rao in order to efficiently handling QoS sidelink communications, ¶ [0003].

Claims 5 and 13,
	Vivo does not disclose transmitting, by the second UE through the first RRC signaling in an Uu interface to a serving cell of the second UE, a second sidelink unicast link problem report associated with the first UE, after receiving the first sidelink unicast link problem report from the first UE.  
	Rao discloses transmitting, by the second UE through the first RRC signaling in an Uu interface to a serving cell of the second UE, a second sidelink unicast link problem report associated with the first UE, after receiving the first sidelink unicast link problem report from the first UE (The method of pre-configuration for Option 1 can use RRC via NG-Uu interface (e.g. for Mode 1 UE(s)) or use system information block (SIB) (e.g. for Mode 2) ¶ [0076, 0077]. If AS-layer signaling is supported between the UEs, the L-UE may send AS-level signaling (e.g. SL-RRC, MAC CE) messages (in different types of transmissions (e.g., transmission types), including both unicast transmissions and groupcast transmissions) to F-UEs to configure the SL-RBs, configure resource pools, and configure channel measurement and reporting, ¶ [0086, 0087]. the NR PC5 interface may be enhanced to support SL channel reporting (wherein the SL-RRC may be used to further support SL channel measurement reporting). In some embodiments, an authorized UE configures in another UE to perform measurements of the radio channels (i.e. Signal to noise ratio (SNR), reference signal received power (RSRP), channel state information CSI, Channel busy ratio (CBR), Channel occupancy ratio (CR) in a set of component carriers and report the measurement results to the authorized UE, ¶ [0153]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo by using the features, as taught by Rao in order to efficiently handling QoS sidelink communications, ¶ [0003].
Claim 13 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claim 8,
	Vivo does not disclose wherein the sidelink unicast pre-configuration is pre-stored in the second UE, is received from a serving cell of the second UE, or is received from the first UE prior to the transmission of the sidelink unicast configuration.
	Rao discloses wherein the sidelink unicast pre-configuration is pre-stored in the second UE, is received from a serving cell of the second UE, or is received from the first UE prior to the transmission of the sidelink unicast configuration (receiving a sidelink radio-bearer configuration message sent by an authorized UE, the configuration message including information to update pre-configured SL-RB parameters, ¶ [0019]. SL-RB parameters are pre-configured by receiving a sidelink radio bearer pre-configuration message sent by a gNB (i.e., RAN node), the pre-configuration message including information indicative of a default mapping between sublayers in the L2 protocol stack and the pre-configured SL-RB parameters, ¶ [0020]. each Tx UE 606 and Rx UE 608 may be pre-configured with different sets of SL-RBs (unicast, groupcast, broadcast) and SL-RB designs (BL and BB), each corresponding to a certain QoS profile, ¶ [0125-0127, 0105]).   

  
Claim 9,
	Vivo does not disclose wherein the sidelink unicast pre-configuration includes at least one of sidelink radio bearer configurations, sidelink component carrier configurations, sidelink reference signal configurations and sidelink bandwidth part configurations.  
	Rao discloses wherein the sidelink unicast pre-configuration includes at least one of sidelink radio bearer configurations, sidelink component carrier configurations, sidelink reference signal configurations and sidelink bandwidth part configurations (receiving a sidelink radio-bearer configuration message sent by an authorized UE, the configuration message including information to update pre-configured SL-RB parameters and an operation status information indicating the status of the SL-RB. The method further includes communicating using the SL-RB based on the SL-RB configuration message ¶ [0019]. the AS-layer configuration comprises at least one of: UE-Identifier (ID), Group-ID, sidelink component carrier configuration, SL-RB configuration for data communications, and resource allocation configuration, claim 4).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo by using the features, as taught by Rao in order to efficiently handling QoS sidelink communications, ¶ [0003].

 

Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Rao and further in view of Jung et al., (US 20200229262 A1, herein after Jung).
Claims 6 and 14,
	Vivo and Rao do not disclose starting a timer, by the second UE, after the second UE transmits the sidelink unicast configuration to the first UE through the PC5 interface; and transmitting, by the second UE through a second RRC signaling in an Uu interface to a serving cell of the second UE, a sidelink unicast failure report associated with the first UE, after the timer expires.  
	Jung discloses starting a timer, by the second UE, after the second UE transmits the sidelink unicast configuration to the first UE through the PC5 interface (V2X may be supported via a PC5 interface. V2X via the PC5 interface may perform V2X sidelink (SL) communication by using terminal-terminal SL 3a-20 or 3a-25 ¶ [0340]. [0380] New timer: [0381] The timer may be driven when a PC5-RRC message is transmitted. [0382] The timer may stop when the PC5-RRC message is received from the other vehicle terminal or pedestrian mobile terminal 3b-02.); and transmitting, by the second UE through a second RRC signaling in an Uu interface to a serving cell of the second UE, a sidelink unicast failure report associated with the first UE, after the timer expires ([0383] When the PC5-RRC message is not received from the other vehicle terminal or pedestrian mobile terminal 3b-02 until the timer expires, an AS layer may notify an upper layer that an AS layer connection establishment procedure failed. Here, the A layer may also notify a reason why the AS layer connection establishment procedure failed. PC5-RRC message. V2X is supportable via an UMTS air (Uu) interface, ¶ [0339]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo and Rao by using the features, as taught by Jung in order to efficiently improve the 5th generation communication, ¶ [0003].
Claims 7 and 15,
	Vivo and Rao do not disclose 42reporting, by the second UE, to an upper layer of the second UE that the connection associated with the first UE in the PC5 interface is non-applicable, after the timer expires.
	Jung discloses reporting, by the second UE, to an upper layer of the second UE that the connection associated with the first UE in the PC5 interface is non-applicable, after the timer expires (When the PC5-RRC message is not received from the other vehicle terminal or pedestrian mobile terminal 3b-02 until the timer expires, an AS layer may notify an upper layer that an AS layer connection establishment procedure failed, ¶ [0383-0384]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo and Rao by using the features, as taught by Jung in order to efficiently improve the 5th generation communication, ¶ [0003].
Claim 15 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473